El Juez Asociado Se. HeRuáudez,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por Manuel María Paz contra sentencia de la Corte de Distrito de Mayagüez, que en grado de apelación y en treinta de enero último le condenó como culpable de delito de acometimiento y agresión á la pena de cincuenta dollars de multa ó noventa días de cárcel y pago de costas.
No hay en el récord pliego de excepciones, ni exposición del caso, ni tampoco el apelante lia hecho alegación alguna escrita ú oral en apoyo del recurso.
Empero como el artículo 322 del Código de Enjuiciamiento Criminal ordena que la-prisión que la corte de distrito ha de imponer en el caso de que no se pague una multa, no debe exce-der de un día por cada dollar, y como en el presente caso la multa impuesta es de cincuenta dollars, entendemos que la pri-sión alternativa ó subsidiaria no puede exceder de cincuenta días.
Esa doctrina ha sido ya establecida por esta Corte Su-prema en el caso de habeas corpus de Guadalupe Andino, en el caso de Gabriel Díaz por portar armas prohibidas, y en el de José Maiz, por hurto, decididos, respectivamente, en 22 de mayo de 1905, en 6 de mayo próximo pasado y en 21 de junio corriente.
Por las razones expuestas, procede se confirme la sentencia apelada, con la modificación antedicha.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Figueras, MacLeary y Wolf.